department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date index number date dear your letter dated to president bush was referred to our office in your letter you asked if the federal government could return the estate_taxes paid_by your mother’s estate several months ago we addressed your concern in a letter to office last month we sent a similar letter to your father we are following up with this letter to you we are very sorry to hear of the lamentable death of your mother and sisters and the impact this tragedy has had on you and your father however even in an unfortunate case like this assuming that the estate_taxes on the life_insurance_proceeds were properly paid under the internal_revenue_code there generally would be no circumstances where liability for such taxes may be waived i am sorry we cannot offer a more positive response to you if you have any questions or wish to discuss this matter please call me at sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries
